[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       MAY 22, 2008
                                                    THOMAS K. KAHN
                              No. 07-14316
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 07-20249-CR-MGC

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

MARTIN BERNARD GASPARD,
a.k.a. Martin Stevens,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 22, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Miguel Caridad, appointed counsel for Martin Gaspard, has moved to
withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Gaspard’s conviction and sentence are AFFIRMED.




                                          2